Porter, J.,
.delivered the opinion of the * court This appeal is taken from a deci-1 1 si on homologating the tableau of distribution, ° .... ° filed bv the syndic. J J
The first error assigned is, that the opposi- ° 1 1 lion filed by the appellants to the cession was * ^ * 5 itnpr >perly overruled in the court below. J
The proceedings before the notary, by ^ ° J J which the cession of goods was accepted and ° r a syndic appointed, took place on the third day of January. On the fourteenth, opposition was filed, and fraud alleged in the insolvent. The court refused to admit the opposition, because it was not made within the ten days following the appointment
The appellants contend, that this case forms an exception to the general rule, because the time for making opposition was extended/by a rule taken by the insolvent, on the 7th of that month, calling on the creditors and all others to show cause, on or before the twenty-first, why the proceedings should not be homologated.
*621This step was entirely unnecessary; the 1 J , statute declares that the proceedings before the notary do not require homologation. It may therefore be well questioned whether such irregular notice could dispense with the condition on which the statute declares the opposition may be admitted, even if the rule had been taken by a person authorised to do SO.
But we are of opinion, that the cession once made and accepted; and a syndic appointed, the insolvent could not, by an act of his, affect the rights of the creditors who had voted for the syndic. He had no authority to take such a rule, or in any way control the proceedings after they were returned into court.
The second error assigned is, that ten days’ notice was net given the creditors to oppose the tableau of distribution.
No evidence appears on the record, in regard to ihe notices or publications which the law requires to be given.' The judge below has prevented us from presuming any thing in favor of the judgment, by certifying that the record contains all the matters on which the *622case was decided. If follows then that the . . . . . , . tableau was confirmed, without evidence being laid before the court that the creditors were ca!led ⅛ according to law. guiar. This was irre-
Watts &r Lobdett for the plaintiffs, Peirce for the defendants.
ft is therefore ordered, adjudged, and decreed that the judgment of the district court, confirming the tableau of distribution, be annulled, avoided, and reversed; and it is further ordered, adjudged, and decreed that this case be remanded, to be proceeded in according to law, the appellee paying the costs of this appeal.